



COURT OF APPEAL FOR ONTARIO

CITATION: Tordjman v. Goodfellow, 2013
    ONCA 523

DATE: 20130821

DOCKET: C56516

Goudge, Watt and Pepall JJ.A.

BETWEEN

Suzanne Tordjman

Applicant (Respondent)

and

Ian Goodfellow

Respondent (Appellant)

Ian Goodfellow, appellant appearing in person

Michael Polisuk, for the respondent

Heard: August 21, 2013

On appeal from the judgment of Justice John R. McCarthy
    of the Superior Court of Justice, dated December 13, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in McCarthy J.s exercise of discretion in declining to
    reinstate.

[2]

The appeal is dismissed.  Costs to the respondent fixed in total at
    $2500.


